Citation Nr: 0501003	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  02-18 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
condition.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a back disability.  

4.  Entitlement to an increased rating for pes planus with 
pain in the metacarpal phalangeal joints, big toe, left foot, 
currently evaluated as 10 percent disabling.  

5.  Entitlement to Department of Veterans Affairs treatment 
under the provision of 38 U.S.C.A. § 1702 for psychosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran provided testimony at a Central Office hearing 
over which the subscribed Veterans Law Judge presided in June 
2004.  A transcript of those proceedings has been associated 
with the veteran's claims folder.  

The issues of service connection for a back, service 
connection for a left knee disability and an increased rating 
for pes planus with pain in the metacarpal phalangeal joint 
and big toe, left foot, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
issue of entitlement to treatment under the provision of 
38 U.S.C.A. § 1702 for psychosis is deferred.  




FINDINGS OF FACT

1.  In October 1980, the Board denied service connection for 
a chronic psychiatric disability based on the finding that 
the veteran did not have an acquired psychiatric disorder, 
but a character disorder.  

2.  In a January 1981 rating decision, the originating agency 
denied entitlement to service connection for an acquired 
nervous condition, finding that no new and material evidence 
had been obtained to reopen the claim for service connection; 
at that time, available treatment records supported a then-
current diagnosis of depression with dependent personality.  

3.  The veteran was notified of the January 1981 rating 
decision by correspondence dated later that month; he did not 
submit a timely substantive appeal.  

4.  The evidence received into the record since the January 
1981 rating decision includes the following:  an October 1979 
private treatment record showing a longstanding psychiatric 
disability that suggests borderline psychosis, VA clinical 
records supporting a diagnosis of schizophrenia and June 2004 
testimony to the effect that psychiatric symptoms noted 
during service represented the initial evidence of currently 
diagnosed schizophrenia.  

5.  The evidence received into the record since the January 
1981 rating decision is so significant that it must be viewed 
in the context of all the evidence in order to fairly decide 
the case.  


CONCLUSIONS OF LAW

1.  The January 1981 rating decision that denied entitlement 
to service connection for a chronic psychiatric disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2004).  

2.  New and material evidence has been received to reopen the 
claim for service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the Board denied entitlement to service 
connection for a chronic psychiatric disability in October 
1980 decision.  The Board found that the veteran did not 
manifest psychiatric disability while on active duty and that 
his symptoms were associated with passive-dependent character 
disorder with hypochondriacal trends and schizoid tendencies.  
The Board concluded that the veteran did not have chronic 
psychiatric disability, but a character disorder.  

In a January 1981 rating decision, the RO denied entitlement 
to service connection for an acquired nervous condition, 
finding that no new and material evidence had been obtained 
to reopen the claim for service connection; at that time, 
available treatment records supported a then-current 
diagnosis of depression with dependent personality.  The RO 
notified the veteran of that determination in a January 1981 
letter; he did not submit a timely appeal.  In August 1998, 
he attempted to reopen his claim for service connection for a 
mental disorder.  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, on November 9, 
2000, the President signed into law the Veterans Claim 
Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) that eliminated the requirement of a well-grounded 
claim.  

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).  The Board acknowledges that for the purpose of 
establishing new and material evidence, the credibility of 
the new evidence is presumed.  Kutscherousky, v. West, 12 Vet 
App 369 (1999).  

In the veteran's case, the evidence received into the record 
since the 1981 denial of service connection is both new and 
material.  Significantly, evidence received since that date 
includes a discharge summary from Broad Oaks Hospital 
pertaining to the October 1979 hospital admission.  At that 
time, it was noted that the veteran demonstrated a neurotic 
process in combination with conversion reaction and high 
anxiety with depression.  The examiner noted that the veteran 
was borderline psychotic.  The examiner stated that there is 
some indication that the emotional disturbance was a 
longstanding one that was exacerbated by stress and 
industrial accidents.  This evidence was received into the 
record in May 2000.  

In addition, recent reports of VA outpatient treatment 
confirm schizophrenia as the veteran's current diagnosis.  
For example the report of the August 2001 VA examination 
reflects the diagnosis of schizophrenia, paranoid type.  

Furthermore, in June 2004, the veteran with the assistance of 
his representative testified that it was his belief that the 
psychiatric symptoms demonstrated during his military service 
represented the initial stages of a developing psychosis.  

This evidence is new inasmuch as the evidence was not 
previously of record.  In addition, this evidence is not 
redundant or cumulative in nature, but it suggests a fact not 
previously considered-i.e., that the veteran currently has a 
psychosis, and that inservice psychiatric symptoms might 
represent the initial stages of that psychosis.  
Consequently, this evidence is so significant that it should 
be viewed with all the evidence in order to fairly decide the 
claim.   


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disability.  To this extent, the appeal is 
allowed.  


REMAND

The veteran is advised that when new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Stanton, supra.  The Board 
observes that additional development is necessary prior to 
the completion of its appellate review.  

The veteran testified that during his military service his 
psychiatric symptoms commenced when he awoke one day covered 
with red spots.  He reported that he "went crazy".  After 
undergoing various evaluations, the veteran stated that he 
went before a Captain's Mast, the results of which the 
veteran is not aware.  A statement received in December 2002 
from I. Ziegler supports these allegations.  

The Board observes that no information related to a Captain's 
Mast or its findings are contained in the current record.  In 
December 2002, the veteran requested a search for his 
personnel records.  There is, however, no indication that he 
received a response.  

Also, the veteran testified that he was treated at Low County 
Mental Health from 1978 to 1991.  In addition, the veteran 
stated that he had been receiving treatment at the Naval 
Clinic at Buford, South Carolina.  These records do not 
appear to be in the claims folder and may contain information 
that will support the veteran's claim for service connection.  

Moreover, the Board observes that VA examined the veteran in 
August 2001, at which time he was found to have 
schizophrenia, paranoid type.  Unfortunately, the examination 
report does not contain a nexus opinion regarding origin of 
the existing psychiatric disability.  

Development is also indicated for the claims for service 
connection for the back and left knee disabilities.  The 
veteran believes that he has back disability related to 
inservice injury.  His service medical records show that he 
was treated in October 1976 for back trouble.  He presented a 
history of pain in the lumbar spine and was observed to have 
a soft-tissue muscle spasm.  Post service treatment records 
have not been conclusive in terms of diagnosis or etiology.  
The Board does observe that the veteran obtained treatment in 
October 1979, February 1988 and July 1998 for back pain.  
Additional examination would be helpful in order to establish 
a medical diagnosis and in order to obtain a nexus opinion.  

The veteran has testified that he currently has a left leg 
disability related to his service-connected pes planus of the 
left foot.  Additional examination would be helpful in order 
to establish a medical diagnosis and in order to obtain a 
nexus opinion.  

With respect to the claim for increased rating for pes planus 
of the left foot and the claim for treatment under 
38 U.S.C.A. § 1702, the Board observes that the veteran has 
not been afforded proper notice pursuant to VCAA.  An October 
2001 letter advised the veteran of VA's duty to assist and 
notify him how he could substantiate his claim.  This letter 
only provided information about how to establish claims for 
service connection-it did not address his claim for an 
increased rating or what was required to obtain treatment 
under 38 U.S.C.A. § 1702.  The Board also notes that the RO 
did not tell the veteran to submit all pertinent evidence in 
her possession, consequently.  The Board is prohibited for 
providing this type of notice in the first instance inasmuch 
as such an action could be prejudicial to the veteran.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Circ. 2003); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Finally, the veteran testified that his most recent VA foot 
examination, conducted in January 2002, was inadequate.  Both 
he and his representative have requested additional 
examination.  The veteran also said he receives routine 
treatment at his local VA facility.  The most recent VA 
outpatient treatment report appears to be from November 2001.  
The RO should obtain records from November 2001 through the 
present.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  Obtain copies of the veteran's 
service personnel records including the 
findings of the Captain's Mast to which 
the veteran makes reference in his 
testimony in the June 2004 Central Office 
hearing.  Ask the veteran to submit any 
pertinent evidence that he may have in 
his possession.  All evidence obtained 
should be associated with the veteran's 
claims folder.  If the RO cannot obtain 
this information, it should state that 
fact.   

2.  Obtain copies of the complete 
clinical records from Low County Hospital 
during the period of 1978 to 1991.  Also, 
obtain copies of the clinical record from 
the Naval Clinic located in Buford, South 
Carolina.  Refer to the veteran for 
specific dates of treatment at the latter 
facility.  Ask the veteran to submit any 
pertinent evidence in his possession.  
Associate all evidence received with the 
veteran's claims folder.  

3.  Obtain reports of VA outpatient 
treatment from November 2001 to the 
present.  All evidence obtained should be 
associated with the veteran's claims 
folder.  

4.  Afford the veteran a mental disorders 
examination in order to determine the 
current nature and etiology of existing 
disability.  All indicated special 
studies and tests should be accomplished.  
The claims folder should be made 
available to the examiner for use in 
studying the case.  Ask the examiner to 
provide a complete diagnosis and to 
estimate, to the extent possible, the 
date of onset of that condition.  

Based on a review of the clinical record, 
provide an opinion as to whether the 
veteran currently has an acquired 
psychiatric disability associated with 
injury, disease or event noted in his 
military service.  

In particular, address the following 
question:  

Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's current acquired 
psychiatric disability is causally 
related to the veteran's military 
service.  Set forth in detail the 
clinical basis for the opinion.  

5.  Afford the veteran a VA spine 
examination in order to determine the 
current nature and etiology of any 
existing back disability.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.  

Based on a review of the clinical record, 
the examiner is to provide an opinion as 
to whether the veteran currently has a 
back disability associated with injury, 
disease or event noted in his military 
service.  

In particular, answer the following 
question:  

Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's current back 
disability is causally related to the 
veteran's military service.  Set forth in 
detail the clinical basis for the 
opinion.  

6.  Afford the veteran a VA orthopedic 
examination in order to determine the 
current nature and severity of any 
existing left leg or knee condition.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  

Based on a review of the clinical record, 
the examiner is to provide an opinion as 
to whether the veteran currently has left 
leg or left knee disability associated 
with the veteran's service-connected pes 
planus of the left foot.  

In particular, the examiner is to answer 
the following question:  

Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's current left leg or 
left knee disability is causally related 
to the veteran's service-connected pes 
planus of the left foot.  Set forth in 
detail the clinical basis for the 
opinion.  

7.  With respect to the claim for an 
increased rating for pes planus and 
treatment pursuant to 38 U.S.C.A. § 1702, 
review the claims file and ensure that 
all notification and development action 
required by the VCAA of 2000, Pub. L. No. 
106-475 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
Compliance with the duties articulated in 
Quartuccio v. Principi, 16 Vet App 183 
(2002), and 38 C.F.R. § 3.159(b)(1) is 
required as well.  That is, the appellant 
should be advised of the allocations of 
burdens in obtaining the evidence 
necessary to substantiate his claim and 
should be requested to send VA all 
pertinent evidence or information in his 
possession.  

8.  Afford the veteran a podiatry 
examination in order to determine the 
current nature and severity of the 
veteran's service-connected pes planus 
with pain in the metacarpal phalangeal 
joint and big toe, left.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be made available to the examiner for use 
in studying the case.   

The examiner must comment on the degree 
of impairment (mild, moderate or severe), 
to state whether there is marked 
deformity (pronation or abduction, etc.), 
pain on manipulation or use, swelling or 
characteristic callosities.  The examiner 
must also comment on the degree of 
functional loss due to pain, weakness, 
swelling or other factors, caused by the 
service-connected pes planus.  

9.  Thereafter, the RO should 
readjudicate the claims.  With respect to 
the service-connected pes planus of the 
left foot, the RO is requested to 
consider the propriety of assigning 
separate ratings for separate and 
distinct manifestations of the same 
condition.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


